 
Exhibit 10.1


EMPLOYMENT AGREEMENT




This Agreement (the “Agreement”), dated as of May 31, 2011 (the “Effective
Date”) by and between Soligenix, Inc., a Delaware corporation having a place of
business at 29 Emmons Drive, Suite C-10, Princeton, NJ 08540 (the
“Corporation”), and Joseph M. Warusz, an individual (the “Employee”).


W I T N E S S E T H:


WHEREAS, the Corporation desires to employ Employee as Vice President of
Administration, Controller and Principal Accounting Officer, and the Employee
desires to be employed by the Corporation as Vice President of Administration,
Controller and Principal Accounting Officer, all pursuant to the terms and
conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:


1.
EMPLOYMENT DUTIES

 
The Corporation engages and employs Employee, and Employee hereby accepts
engagement and employment, as Vice President of Administration, Controller and
Principal Accounting Officer reporting to the Chief Financial Officer of the
Corporation, and shall perform high quality, full-time service to the
Corporation to direct, supervise and have responsibility for the accounting and
administrative operations of the Corporation, including, but not limited to: (i)
recording, performing and overseeing the day to day financial transactions of
the Corporation (ii) managing the financial accounts of the Corporation and
signing SEC reports and registration statements, as necessary; (iii) assisting
in evaluating, negotiating, structuring and implementing business transactions
with the Corporation’s customers and suppliers, and (iv) coordinating all human
resource related activities for the Corporation and such other activities as may
be reasonably requested by the Chief Financial Officer. Employee acknowledges
and understands that his employment may entail travel on behalf of the
Corporation.
 
2.
EMPLOYMENT TERM



Employee’s employment hereunder shall be for a period of one (1) year (the
“Term”).  At the end of the Term, the Term of employment shall automatically
renew for successive one (1) year terms (subject to earlier termination as
provided in Section 7 hereof), unless the Corporation or the Employee delivers
written notice to the other at least two (2) months prior to the expiration
hereof of its or his election not to renew the Term of employment.


3.
COMPENSATION



As compensation for the performance of Employee’s duties on behalf of the
Corporation, Employee shall be compensated as follows:


                (a)
(i)         The Corporation shall pay Employee an annual base salary (“Base
Salary”) of one hundred and seventy-five thousand dollars ($175,000) per annum,
payable in accordance with the usual payroll period of the Corporation.



(ii)         Employee shall be entitled to a targeted annual bonus payment of
twenty percent (20%) of Employee’s base salary pursuant to the Company’s
Compensation Policy, payable at the end of each calendar year in a prorated
amount, if necessary.  Such bonus may be adjusted at the discretion of the CEO
and the Compensation Committee of the Board of Directors.
 
 
 
1

--------------------------------------------------------------------------------

 

 
(b) Contingent upon Employee’s acceptance of this Agreement, the Corporation
will grant to Employee Options (“Options”) to purchase eight hundred thousand
(800,000) shares of Soligenix Common Stock.  200 hundred thousand (200,000)
options will vest immediately and the remainder will vest on each three (3)
month anniversary of this Agreement at a rate of fifty thousand (50,000) options
per quarter while Employee continues to be employed by Corporation.  The
exercise price of such Options shall be equal to the market price of Soligenix
common stock as of the market close on the business day before the Effective
Date of this Agreement.  The Options will be granted pursuant to the
Corporation’s Employee Stock Option Plan and the Corporation’s standard Stock
Option Agreement.  All vested options shall be exercisable for a period of three
months following termination, subject to extension in the discretion of the
Stock Option Plan administrator.  Upon a change in control due to merger or
acquisition, all Employee options shall become fully vested, and be exercisable
for a period of one (1) year after the merger or acquisition (unless such
options would have expired sooner pursuant to their terms).  In the event of the
death of Employee during the Term, all unvested options shall immediately vest
and remain exercisable by Employee’s estate for the remainder of the term of
such options.


(c)      The Corporation shall withhold all applicable federal, state and local
taxes; social security; workers’ compensation contributions; and such other
amounts as may be required by law or agreed upon by the parties with respect to
the compensation payable to the Employee pursuant to Section 3(a) hereof.


(d)     The Corporation shall reimburse Employee for all normal, usual and
necessary expenses incurred by Employee in furtherance of the business and
affairs of the Corporation, including reasonable travel and entertainment,
against receipt by the Corporation of appropriate vouchers or other proof of
Employee’s expenditures and otherwise in accordance with the policy of the
Corporation.


(e)         During the Term, Employee shall be entitled to a maximum of four (4)
weeks paid vacation per annum pursuant to the Company’s Vacation Policy.  Unused
vacation may be carried over to successive years upon approval of the Chief
Executive Officer, in accordance with said policy.


(f)         The Corporation shall make available to Employee and his dependents
such medical, disability, life insurance and such other benefits as the
Corporation makes available to its other senior officers and
directors.  Employee may elect to have the Corporation reimburse Employee for
payments made to his own family medical plan; provided, however, that such
reimbursement shall not exceed the amount that the Corporation would pay for the
Employee to be covered under the medical insurance plan available to
Corporation’s other senior officers and directors.


4.
REPRESENTATIONS AND WARRANTIES BY EMPLOYEE AND CORPORATION



(a)         Employee hereby represents and warrants to the Corporation as
follows:


(i)         Neither the execution and delivery of this Agreement nor the
performance by Employee of his duties and other obligations hereunder violate or
will violate any statute, law, determination or award, or conflict with or
constitute a breach or violation (whether immediately, upon the giving of notice
or lapse of time or both) of any prior employment agreement, contract, or other
instrument to which Employee is a party or by which he is bound.


(ii)         Employee has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Employee enforceable against him in accordance with its terms. No approvals or
consents of any persons or entities are required for Employee to execute and
deliver this Agreement or perform his duties and other obligations hereunder.


(b)         The Corporation hereby represents and warrants to Employee as
follows:


(i)         The Corporation is duly organized, validly existing and in good
standing under the laws of the State of Delaware, with all requisite corporate
power and authority to own its properties and conduct its business in the manner
presently contemplated.


(ii)         The Corporation has full power and authority to enter into this
Agreement and to incur and perform its obligations hereunder. This Agreement
constitutes the legal, valid and binding obligation of the Corporation
enforceable against it in accordance with its terms. Except as expressly set
forth herein, no approvals or consents of any persons or entities are required
for Corporation to execute and deliver this Agreement or perform its duties and
other obligations hereunder.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(iii)    The execution, delivery and performance by the Corporation of this
Agreement does not conflict with or result in a breach or violation of or
constitute a default under (whether immediately, upon the giving of notice or
lapse of time or both) the certificate of incorporation or by-laws of the
Corporation, or any agreement or instrument to which the Corporation is a party
or by which the Corporation or any of its properties may be bound or affected.


5.          NON-COMPETITION


(a)           Employee understands and recognizes that his services to the
Corporation are special and unique and agrees that, during the term of this
Agreement and for a period of two (2) years following the termination of the
Employee’s employment with the Corporation (or one (1) year in the event that
the Employee is terminated within 1 year of the Effective Date), employee shall
not in any manner, directly or indirectly, on behalf of himself or any person,
firm, partnership, joint venture, corporation or other business entity
(‘Person”), enter into or engage in any business competitive with the
Corporation’s business or research activities, either as an individual for his
own account, or as a partner, joint venturer, executive, agent, consultant,
salesperson, officer, director of a Person operating or intending to operate in
the area of the use of any of the compounds owned or licensed by the Corporation
during the time of his employ.


(b)           During the Term and for two (2) years (or one (1) year in the
event that the Employee is terminated within 1 year of the Effective Date)
following the termination of the Employee’s employment with the Corporation,
Employee shall not, directly or indirectly, without the prior written consent of
the Corporation:


(i)      interfere with, disrupt or attempt to disrupt any past, present or
prospective relationship, contractual or otherwise, between the Corporation and
any of its licensors, licensees, clients, customers, suppliers, employees,
consultants or other related parties, or solicit or induce for hire any of the
employees or agents of the Corporation, or any such individual who in the past
was employed or retained by the Corporation within six (6) months of the
termination of said individual’s employment or retention by the Corporation; or


(ii)      solicit or accept employment or be retained by any party who, at any
time during the Term of this Agreement (or any renewal or extension thereof),
was a customer or supplier of the Corporation or any of its Affiliates, or any
licensor or licensee thereof where the Employee’s position will be related to
the business of the Corporation.


(c)            In the event that Employee breaches any provisions of this
Section 5 or there is a threatened breach, then, in addition to any other rights
which the Corporation may have, the Corporation shall be entitled without the
posting of a bond or other security to injunctive relief to enforce the
restrictions contained herein.


6.
CONFIDENTIAL INFORMATION



(a)         Employee agrees that during the course of his employment and  at any
time within five (5) years after termination, he will not disclose or make
accessible to any other person, the Corporation’s or any of its subsidiaries’ or
affiliates’, (collectively the “Affiliates”) products, services and technology,
both current and under development, promotion and marketing programs, business
plans, lists, customer lists, product or licensing opportunities, investor
lists, trade secrets and all other confidential and proprietary business
information of the Corporation or the Affiliates. Employee agrees: (i) not to
use any such information for himself or others; and (ii) not to take any such
material or reproductions thereof in any form or media from the Corporation’s
facilities at any time during his employment by the Corporation, except as
required in Employee’s duties to the Corporation. Employee agrees immediately to
return all such material and reproductions thereof in his possession to the
Corporation upon request and in any event upon termination of employment.


(b)         Except with prior written authorization by the Corporation, Employee
agrees not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, to any suppliers, licensors,
licensees, customers, partners or other third parties to whom the Corporation
owes an obligation of confidence, at any time during or after his employment
with the Corporation.
 
 
 
3

--------------------------------------------------------------------------------

 

 
(c)         Employee hereby assigns to the Corporation all right, title and
interest he may have or acquire in all inventions (including patent rights)
developed by Employee during the term of this Agreement (hereinafter the
“Inventions”) and agrees that all Inventions shall be the sole property of the
Corporation and its assigns, and the Corporation and its assigns shall be the
sole owner of all patents, copyrights and other rights in connection therewith.
Employee further agrees to assist the Corporation in every proper way (but at
the Corporation’s expense) to obtain and from time to time enforce patents,
copyrights or other rights on said Inventions in any and all countries. Employee
hereby irrevocably designates counsel to the Corporation as Employee’s agent and
attorney-in-fact to do all lawful acts necessary to apply for and obtain patents
and copyrights and to enforce the Corporation’s rights under this Section. This
Section shall survive the termination of this Agreement for any reason.


(d)         The Employee recognizes that in the course of his duties hereunder,
he may receive from Affiliates or others information which may be considered
“material, nonpublic information” concerning a public company that is subject to
the reporting requirements of the Securities and Exchange Act of 1934, as
amended. The Employee agrees not to:


(i)          Buy or sell any security, option, bond or warrant while in
possession of relevant material, nonpublic information received from Affiliates
or others in connection herewith;


(ii)       Provide Affiliates with information with respect to any public
company that may be considered material, nonpublic information; or


(iii)       Provide any person with material, nonpublic information, received
from Affiliates, including any relative, associate, or other individual who
intends to, or may otherwise directly or indirectly benefit from, such
information.


7.
TERMINATION



(a)         The Employee’s employment hereunder shall begin on the Effective
Date and shall continue for the period set forth in Section 2 hereof unless
renewed by mutual agreement or sooner terminated upon the first to occur of the
following events:


(i)         The death of the Employee;


(ii)         Six months following the merger or consolidation in which either
more than fifty percent of the voting power of the Corporation is transferred or
the Corporation is not the surviving entity, or sale or other disposition of all
or substantially all the assets of the Corporation;


(iii)    Termination by the Board of Directors of the Corporation for Just
Cause.  Any of the following actions by the Employee shall constitute “Just
Cause”:


(A)          Material breach by the Employee of Section 1, Section 5, Section 6
or Section 8 of this Agreement;


(B)          Material breach by the Employee of any provision of this Agreement
other than Section 5, Section 6 or Section 8 which is not cured by the Employee
within thirty (30) days of notice thereof from the Corporation;


(C)          Employee’s failure to use his best efforts, as determined in the
sole and absolute discretion of the Corporation, to take all action agreed to in
writing by Employee and the Corporation   to reactivate Employee’s CPA by no
later than the filing of the Corporation’s Form 10-K for the fiscal year ending
December 31, 2011;




 
4

--------------------------------------------------------------------------------

 




(D)          Any action by the Employee to intentionally harm the Corporation or
any action of gross negligence by the Employee;


(E)          The conviction of the Employee of a felony.


(b)        Upon termination by the Corporation pursuant to either subparagraph
(i) or (iii) of paragraph (a) above, the Employee (or his estate in the event of
termination pursuant to subparagraph (i)) shall be entitled to receive the Base
Salary accrued but unpaid as of the date of termination, including any vacation
time accrued but not taken.
 
(c)       Upon termination by the Corporation without Just Cause or pursuant to
subparagraph (ii) of paragraph (a) above, then the term of the Agreement as set
forth in Section 2 hereof shall be deemed to have been terminated as of such
date and the Corporation shall pay to the Employee, (A) Base Salary unpaid as of
the date of termination, (B) severance equal to his annual rate of Base Salary
in effect as of the date of termination payable at said rate in accordance with
the Corporation’s payroll practices for a three month period (subject to
set-off) (“Severance Pay”), and any vacation accrued but not taken as of the
date of termination.  Notwithstanding anything herein to the contrary, the
Employee shall not be entitled to the Severance Pay unless he executes and
delivers to the Corporation a general release of claims in such form as
determined by the Corporation (the “Release”) and such Release becomes effective
and irrevocable within sixty (60) days following the date of termination or
resignation.  Any Severance Pay required under this Section 7(c) shall commence
on the first payroll date coincident or immediately following the sixtieth
(60th) day following the Employee’s date of termination.  Notwithstanding
anything herein to the contrary, each payment of Severance Pay shall be deemed
to be a separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.  Health benefits will also be maintained for Employee
(or his dependents in the event of termination pursuant to subparagraph (i)) by
Company during severance period.  No unvested options shall vest beyond the
termination date, except where previously noted in Section 3(b) or at the
discretion of the Stock Option Plan Administrator.  For purposes of payments
under this Agreement that are subject to (and not exempt from) Section 409A of
the Code that are payable upon the Employee's "termination of employment," such
term shall instead mean "separation from service" within the meaning of Section
409A and the Treasury Regulations promulgated thereunder.


(d)           Notwithstanding anything to the contrary in this Agreement, if the
Employee is determined by the Corporation to be a “specified employee” within
the meaning of Code Section 409A(a)(2)(B)(i) at the time of the Employee’s
separation from service with the Corporation and if any payment or benefit to
which the Employee become entitled to under this Agreement would be considered
deferred compensation subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, no such payment or benefit payable or
provided to the Employee prior to the earlier of (i) the expiration of the six
(6) month period following the date of the Employee’s “separation from service”
(as such term is defined by Code Section 409A and the regulations promulgated
thereunder), or (ii) the date of the Employee’s death, but only to the extent
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).   The payments and benefits to which
the Employee would otherwise be entitled during the first six (6) months
following separation from service shall be accumulated and paid or provided, as
applicable, in a lump sum, on the date that is six (6) months and one day
following the Employee’s separation from service (or if such date does not fall
on a business day of the Corporation, the next following business day) and any
remaining payments or benefits will be paid in accordance with the normal
payment dates specified for them herein.
 
8.             NON-DISPARAGEMENT.
 
The Employee agrees that during the Term, or any renewal or extension thereof,
or at any time thereafter, the Employee will not make any statements, comments
or communications in any form, oral, written or electronic to any persons,
including but not limited to any “Media” (as defined below) or any customer,
client, investor or supplier of the Corporation or any of its Affiliates, which
would constitute libel, slander or disparagement of the Corporation or any of
its Affiliates, including, without limitation, any such statements, comments or
communications that criticize, ridicule or are derogatory to the Corporation or
any of its Affiliates; provided, however, that the terms of this Section 8 shall
not apply to communications between the Employee and, as applicable, the
Employee’s attorneys or other persons with whom communications would be subject
to a claim of privilege existing under common law, statute or rule of procedure.
The Employee further agrees that the Employee will not in any way solicit any
such statements, comments or communications from others.  For the purposes of
this Agreement, the term “Media” includes, without limitation, any news
organization, station, publication, show, website, web log (blog), bulletin
board, chat room and/or program (past, present and/or future), whether published
through the means of print, radio, television and/or the Internet or otherwise,
and any member, representative, agent and/or employee of the same.
 
 
 
5

--------------------------------------------------------------------------------

 
 
9.             NOTICES


Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given: when delivered personally against receipt
therefor; one (1) day after being sent by Federal Express or similar overnight
delivery; or three (3) days after being mailed registered or certified mail,
postage prepaid, return receipt requested, to either party at the address set
forth above, or to such other address as such party shall give by notice
hereunder to the other party.


10.           SEVERABILITY OF PROVISIONS


If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.


11.           ENTIRE AGREEMENT MODIFICATION


This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.


12.           BINDING EFFECT


The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
Employee and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of Employee’s obligations hereunder may
not be transferred or assigned by Employee.


13.           NON-WAIVER


The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.


14.           GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New Jersey without regard to principles of
conflict of laws.


15.           CONSENT TO JURISDICTION
 
The parties hereto agree that any action or proceeding, however characterized,
relating to or arising in connection with this Agreement shall be maintained in
the courts of the state of New Jersey and the parties hereby irrevocably submit
to the exclusive jurisdiction of any such court for the purposes of any action
or proceeding and irrevocably agree to be bound by any judgment rendered by any
such court with respect to any such action or proceeding.  The parties hereby
waive any objection they may now or hereafter have to the venue of any such
action or proceeding in any such court and any claim that sets action or
proceeding has been brought in an inconvenient forum.
 
 
 
6

--------------------------------------------------------------------------------

 

 
16.           VOID PROVISIONS
 
If any provision of this Agreement, as applied to either party or to any
circumstances, shall be found by a court of competent jurisdiction to be
unenforceable but would be enforceable if some part were deleted or the period
or area of application were reduced, then such provision shall apply with the
modification necessary to make it enforceable, and shall no way affect any other
provision of this Agreement or the validity or enforceability of this Agreement.


17.           HEADINGS


The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


SOLIGENIX, INC.




By: /s/ Christopher J.
Schaber                                                                
Christopher J. Schaber, PhD
Chief Executive Officer




EMPLOYEE:




By: /s/ Joseph M.
Warusz                                                                
Joseph M. Warusz
 
 7

--------------------------------------------------------------------------------